ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-081, concluding that as a matter of reciprocal discipline pursuant to Rule l:20-14(a), VINCENT C. UCHENDU of WASHINGTON, D.C., who was admitted to the bar of this State in 1990 and who was disciplined by the District of Columbia Court of Appeals, should be reprimanded for violating RPC 3.3(a) (lack of candor toward a tribunal), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that VINCENT C. UCHENDU is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*510ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.